Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-12, 16-18 and 20-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, paragraph 3, the limitation of “the first remote testing device receives the test command transmitted by the host testing device to the first remote testing device,” is unclear because the phrase “the test command” has antecedent basis issues.  Specifically, the claim does not previously recite “a test command transmitted by the host testing device,” and thus, the limitation lacks antecedent basis.  Note, that in paragraph 1 of claim 1, it states that “the host testing device logic transmits a test command via the first wireless transceiver.”   Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.

Claims 2, 7-12, 16-18 and 20-29 depend from claim 1, and thus, are also rejected for the same issues.
In claim 2, the limitation of “the host testing that transmits a test program” is unclear because of the phrase “the host testing.”  What is the limitation of “the host testing” referring to?  Is it referring to the “host testing device” or the “host testing device logic”?  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.
In claim 7, the limitation of “the plurality of wires coupled to the host testing device” is unclear because claim 1 previously recites: “the host testing device couples to one or more wires emanating from a first end of a cable.”  Thus, it is unclear if the host testing device is required to be coupled to a plurality of wires or one or more wires?  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.
In claim 16, the limitation of “the plurality of wires emanating from the second end of the cable and coupled to the remote testing device” is unclear because claim 1 previously recites: “the first remote testing device couples to one or more wires emanating from a second end of the cable.”  First, it is unclear if the “first remote testing device” of claim 1 and the “remote testing device of claim 16,” are referring to the same limitation.  Second, it is unclear if the first remote testing device is required to be coupled to a plurality of wires or one or more wires?  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.

Response to Arguments
Applicant’s arguments filed December 8, 2020, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ABUL KALAM/Primary Examiner, Art Unit 2829